  Case 20-20567        Doc 13    Filed 02/05/20 Entered 02/05/20 01:35:53            Desc Main
                                  Document     Page 1 of 11




Chase A. Adams (#15080)
STEELE ADAMS HOSMAN PLLC
765 East 9000 South Suite A-1
Sandy, UT 84094
Telephone: 801-816-3999
Facsimile: 801-562-5599
Email: chase@sahlegal.com

Attorneys for HLS of Nevada, LLC

                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        DISTRICT OF UTAH NORTHERN DIVISION

  In Re:
                                                     Bankruptcy Case No. 20-20567
  Troy Lamont Cottingham and
  Patricia Eufemia Sanchez                           (Chapter 13)

            Debtors.                                 Judge Kevin R. Anderson


      OBJECTION TO DEBTORS CHAPTER 13 PLAN FILED JANUARY 28, 2020


       HLS of Nevada, LLC dba Nevada West Financial (“HLS”), by and through the undersigned

counsel, Chase A. Adams of Steele Adams Hosman PLLC., hereby objects to the Debtor’s Chapter 13

Plan dated January 31, 2020, upon the following grounds and for the following reasons:

       1.        HLS, is a perfected, secured creditor, having a lien on a 2010 Dodge Journey

3D4PG4FB1AT225805 (“Collateral”). Pursuant to a Retail Installment Contract and Security

Agreement (“Note”) between HLS and the Debtor, Troy Cottingham, dated October 24, 2015, a

copy of the note and title are attached hereto and incorporated herein as Exhibit “A” and Exhibit

“B” The outstanding obligation owed to HLS, Inc. is $6,958.39, together with interest at the

contract rate of 24.00% percent (“Contract Rate”), costs and attorney fees as provided for in the


                                                 1
  Case 20-20567       Doc 13     Filed 02/05/20 Entered 02/05/20 01:35:53             Desc Main
                                  Document     Page 2 of 11


Note.

        2.      HLS intends to hold Debtor and Debtor’s estate liable for this amount, together

with interest, costs and fees as per the contract, if applicable, and accordingly makes demand

upon the Debtors’ estate for $6,958.39, plus interest, costs and fees.

        3.      HLS does not accept Debtors’ Chapter 13 Plan dated January 28, 2020.

        4.      Debtors’ Chapter 13 Plan does not propose to surrender the Collateral.

        5.      The value of property to be distributed under debtor's proposed plan to HLS is

less than the allowed amount of HLS's claim.

        6.     Debtors’ claim the secured value of the Collateral to be $6,000.00

        7.     Debtors’ Plan proposes to pay interest of 4.50 percent on the secured portion.

H L S objects to this interest rate as the Till rate is 7.75 percent. Debtor’s Plan should pay HLS

its secured claim at the Contract Rate.

        8.     To the extent Debtors allege the Collateral is worth less than HLS states in

paragraph 2, HLS requests the Debtors produce an appraisal.

        9.     To the extent that Debtors allege the interest is less than the 7.75% that HLS states,

HLS requests the Debtors put on evidence demonstrating this amount.

        10.    To the extent Debtors allege the Collateral is damaged or in need of repair, HLS

requests that the debtors produce a copy of any invoices, estimates of repair, accident or claims

reports, or other documents evidencing the damage or repair.

WHEREFORE, HLS objects to Debtors’ Plan, and requests that confirmation be denied unless

the Debtors’ pay $$6,958.39 as the secured portion of HLS's claim, together with interest at the

Contract Rate, costs and attorney fees as provided by contract and production of the requested

documents and collateral as set forth herein.




                                                 2
 Case 20-20567    Doc 13   Filed 02/05/20 Entered 02/05/20 01:35:53   Desc Main
                            Document     Page 3 of 11


DATED February 5, 2020


                                           STEELE ADAMS HOSMAN PLLC

                                           _s/ Chase A. Adams
                                           Attorney for HLS




                                       3
  Case 20-20567       Doc 13     Filed 02/05/20 Entered 02/05/20 01:35:53           Desc Main
                                  Document     Page 4 of 11


                               CERTIFICATE OF SERVICE

I, Chase A. Adams, attorney for HLS, hereby certify that on February 5, 2020, I served a copy
of the foregoing CONTINUING OBJECTION TO DEBTOR’S CHAPTER 13 PLAN DATED
January 28, 2020 upon the following by first class mail, postage prepaid; or by filing this
pleading electronically as an ECF registered attorney of the United States District Court, I caused
the same to be served via ECF.


      Lon A. Jenkins
      (VIA ECF)


       Brian Wurtz
      (VIA ECF)


       Troy Lamont Cottingham
       Patricia Eufemia Sanchez
       968 W 660 S
       Tooele, UT 84074

                                           Is/ Chase A. Adams




                                                4
Case 20-20567   Doc 13   Filed 02/05/20 Entered 02/05/20 01:35:53   Desc Main
                          Document     Page 5 of 11



                                EXHIBIT A
Case 20-20567   Doc 13   Filed 02/05/20 Entered 02/05/20 01:35:53   Desc Main
                          Document     Page 6 of 11
Case 20-20567   Doc 13   Filed 02/05/20 Entered 02/05/20 01:35:53   Desc Main
                          Document     Page 7 of 11
Case 20-20567   Doc 13   Filed 02/05/20 Entered 02/05/20 01:35:53   Desc Main
                          Document     Page 8 of 11
Case 20-20567   Doc 13   Filed 02/05/20 Entered 02/05/20 01:35:53   Desc Main
                          Document     Page 9 of 11
Case 20-20567   Doc 13   Filed 02/05/20 Entered 02/05/20 01:35:53   Desc Main
                          Document     Page 10 of 11



                                EXHIBIT B
Case 20-20567   Doc 13   Filed 02/05/20 Entered 02/05/20 01:35:53   Desc Main
                          Document     Page 11 of 11
